 



Exhibit 10.47

FIRST AMENDMENT
TO
LOAN AGREEMENT

     THIS FIRST AMENDMENT TO LOAN AGREEMENT is made and entered into as of June
30, 2004, by and between, Counsel Corporation (US), a Delaware corporation,
(“Lender”) and Acceris Communications Inc. (formerly known as I-Link
Incorporated), a Florida corporation (“Borrower”) (hereinafter collectively
referred to as the “Parties”).

     WHEREAS, Acceris Communications Corp. (formerly known as WorldxChange
Corp., a Delaware corporation (“WorldxChange”)), Lender and Borrower entered
into a Loan and Security Agreement dated June 4, 2001, as heretofore amended
(the “2001 Loan Agreement”); and

     WHEREAS, pursuant to an Assignment and Assumption Agreement dated as of
October 1, 2003, between Lender and Borrower, Lender assigned to Borrower the
total principal plus accrued interest of the indebtedness represented by and
subject to the 2001 Loan Agreement and the Promissory Note of even date issued
by WorldxChange in the principal amount of Nine Million Seven Hundred
Forty-Three Thousand Four Hundred Seventy-Nine and 16/100ths Dollars
($9,743,479.16) (the “Assigned Debt”); and

     WHEREAS, Borrower and WorldxChange entered into that Stock Subscription and
Purchase Agreement dated as of October 1, 2003 (the “Subscription Agreement”)
pursuant to which Borrower contributed the Assigned Debt to WorldxChange in
partial consideration for the issuance by WorldxChange of 221 shares of
WorldxChange Common Stock; and

     WHEREAS, Borrower issued its Secured Promissory Note as of October 1, 2003,
to Lender in the principal amount of Nine Million Seven Hundred Forty-Three
Thousand Four Hundred Seventy-Nine and 16/l00ths Dollars ($9,743,479.16), which
indebtedness is subject to the terms and conditions of the Loan Agreement; and

     WHEREAS, the repayment of the indebtedness represented by the Secured
Promissory Note, (as the same may be amended, modified, extended or restated,
the “Secured Promissory Note”) is secured pursuant to that Stock Pledge
Agreement (as the same may be amended, modified, extended or restated, the
“Stock Pledge Agreement”) between the Lender and the Borrower pursuant to which
the Borrower granted to Lender a security interest in the Collateral described
therein including all of the shares of common stock of WorldxChange issuable or
issued to Borrower.

     WHEREAS, the Parties desire to further document, ratify and confirm the
amendment to the Loan Agreement effective as of June 30, 2004 (the “Effective
Date").

     NOW, THEREFORE, for good and valuable consideration the receipt and
adequacy of which is hereby acknowledged it is agreed as follows:

1. Maturity Date. Effective as of the Effective Date, Section 1.4 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Section 1.4. Principal Repayment The outstanding principal balance of the Loan
plus any accrued and unpaid interest thereon, together with any and all other
Liabilities (as such term is defined in the Stock Pledge Agreement
(collectively, the “Secured Obligations”), shall be due and payable on
December 31, 2005 (the “Maturity Date”).”

     2. Effect on Loan Agreement and Loan Note. This First Amendment is not
intended, nor shall it be construed, as a modification or termination of the
Amended and Restated Debt Restructuring Agreement, dated October 15, 2002.
Except as expressly provided herein, the Loan Agreement is hereby ratified and
confirmed and remains in full force and effect in accordance with its terms.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this First Amendment as of
the date first set forth above.

[See attached signature page]

 



--------------------------------------------------------------------------------



 



Signature page
to
First Amendment to Loan Agreement
dated as of June 30, 2004

            COUNSEL CORPORATION (US)
      By:   __________________________         Name:           Title:          
ACCERIS COMMUNICATIONS INC.
      By:   __________________________         Name:           Title:        

 